Exhibit 10.3

PROMISSORY NOTE

 

$1,000,000.00    Dripping Springs,    Texas March 19, 2012

FOR VALUE RECEIVED, HEALTHMONT OF MISSOURI, LLC, a Georgia limited liability
company (“Maker”), promises to pay to the order of PIONEER BANK, S.S.B.
(“Payee”), at P. O. Box 4, Dripping Springs, Texas 78620, or such other address
as Payee may from time to designate, the sum of ONE MILLION AND NO/100 DOLLARS
($1,000,000.00) in legal and lawful money of the United States of America,
together with interest thereon from date hereof at the rates describe below.
Interest shall be computed on the basis of a 360 day year.

The interest rate due under this promissory note (the “Note”) commencing on the
date hereof continuing until this Note is paid in full, shall be the greater of
(i) five percent (5%) per annum or (ii) Base Rate PLUS 2.0%, but the interest
rate shall in no event ever exceed the Maximum Lawful Rate. The interest rate
shall be adjusted quarter-annually, without notice to Maker, on the 19th day of
each June, September, December and March of each year with changes in the Base
Rate.

The term “Base Rate”, means the interest rate most recently established and
published by the Wall Street Journal as its prime interest rate. If the Wall
Street Journal prime interest rate ceases to be available, Payee will choose a
new interest rate index based upon comparable information. The Base Rate will
automatically fluctuate upward and downward, without special notice to Maker or
any other person. THE BASE RATE MAY NOT BE THE BEST OR LOWEST RATE CHARGED BY
PAYEE OR A FAVORED RATE OF INTEREST, AND ANY REPRESENTATION OR WARRANTY IN THAT
REGARD IS EXPRESSLY DISCLAIMED.

The term “Maximum Lawful Rate”, means the lesser of (i) the highest rate
permitted by applicable Texas or United States law, or (ii) an annual rate equal
to the weekly ceiling determined in accordance with the computation specified in
the Texas Finance Code, as amended, as such weekly ceiling is in effect from
time to time, but in no event greater than eighteen (18%) percent annually.
Unless precluded by law, changes in the Maximum Lawful Rate created by statute
or governmental action during the term of this Note shall be immediately
applicable to this Note on the effective date of such changes.

This Note is a “draw” note written in the full principal amount that may be
drawn by Maker in separate interim draws for the construction and completion of
certain improvements on the real property hereinafter described. Interest shall
accrue only from the date funds are advanced, and the liability of Maker is
limited to the unpaid principal actually drawn plus unpaid interest, plus such
other expenses as may be specifically provided for in this Note or in the
related Collateral Agreements (hereinafter defined). This Note is one of two
Notes of Maker aggregating an amount not to exceed $1,000,000.00 arising out of
a Loan Agreement dated as of March 19, 2012, as the same may be from time to
time amended, entered into by Maker with Payee (the “Loan Agreement”).

This Note is due and payable as follows, to-wit:

 

Page 1 of a 6 Page

$1,000,000.00 Promissory Note



--------------------------------------------------------------------------------

Interest only shall be due and payable monthly as it accrues, commencing on
April 19, 2012 and continuing regularly and monthly thereafter until March 19,
2013; thereafter, principal and interest thereon shall be amortized over a
period of 24 years from March 19, 2013 through March 19, 2037 (the “Amortization
Period”) and regular monthly payments of principal and interest thereon shall be
recalculated each June 19, September 19, December 19 and March 19 of each year
to be equal to the then principal balance of the Note at the then annual
interest rate described above and then amortized over then remaining
Amortization Period, with monthly payments commencing on April 19, 2013 and
continuing regularly and monthly thereafter on or before the 19th day of each
month thereafter until March 19, 2037, when the entire principal amount and
accrued interest thereon shall be paid in full.

Payment of this Note is secured by, and the holder of this Note is entitled to
the benefits of, all deeds of trust, mortgages, security agreements,
assignments, lien instruments, guaranties, endorsements, or other agreements
(“the Collateral Agreements”) executed or created by any person or entity
(including but not limited to Maker) to secure payment of this Note. Without
limiting the foregoing, the Collateral Agreements include:

A Deed of Trust, Security Agreement and Fixture Filing of even date herewith,
conveying the real property more fully described on Exhibit “A” attached hereto
and incorporated herein for all purposes, in trust, to Thomas Riley, as trustee
for Payee.

Upon the occurrence of an Event of Default (as defined in the Loan Agreement),
the holder hereof may, at its option, in so long as such Event of Default shall
be continuing, declare the entirety of this Note, principal and interest,
immediately due and payable, and pursue any and all other remedies available to
it at law or in equity, but failure to do so at any time shall not constitute a
waiver of such holder’s right to do so at any other time. Failure to exercise
this option upon any default shall not constitute a waiver of the right to
exercise it in the event of any subsequent defaults.

Upon the occurrence and during the continuance of any Event of Default and after
any applicable notice and grace period, at the option of Payee, the unpaid
balance of this Note shall be matured, and if Maker defaults in the prompt
payment of this Note when due or declared due, and this Note is placed in the
hands of an attorney for collection, or suit is brought on this Note, or this
Note is collected through probate, bankruptcy or other judicial proceedings,
then Maker, jointly and severally if more than one, agrees and promises to pay
all reasonable attorney’s fees, court costs and collection expenses incurred by
Payee.

If at any time and from time to time Payee is prevented from collecting the rate
of interest and the fees specified in this Note by applicable law or
governmental regulation, Payee shall nevertheless be entitled to recoup the
difference between the amount collected and the amount it would have otherwise
been able to collect (the “Recoupment Amount”) during such period, only, when
the recoupment will not violate applicable law or regulation (the “Recoupment
Period”). During each Recoupment Period, Maker shall continue to pay the Maximum
Lawful Rate until there has been paid under this Note, in addition to the
interest at the applicable rate specified herein during such Recoupment Period,
an amount equal to the Recoupment Amount. Interest collected

 

Page 2 of a 6 Page

$1,000,000.00 Promissory Note



--------------------------------------------------------------------------------

by Payee during each Recoupment Period shall first be applied to payment of
current interest due at the applicable rate specified in this Note and any
remaining interest collected shall be applied to the Recoupment Amount. When
Payee has recouped all of the Recoupment Amount, the interest rate payable by
Maker shall revert to the applicable rate specified in this Note. In no event,
however, shall the interest rate charged hereunder ever exceed the Maximum
Lawful Rate and in the event of any prepayment of this Note, only that portion
of the Recoupment Amount which has been earned through the date of prepayment
shall be payable.

Upon the occurrence of an Event of Default, and after any applicable notice and
grace period, this Note and all obligations contained in any Collateral
Agreements shall become immediately due at the election of Payee. Maker and each
surety, endorser, guarantor and any other party liable for payment of this Note,
in whole or in part, hereby severally: (i) waive demand, presentment for
payment, notice of nonpayment, protest, notice of protest, notice of intent to
accelerate, notice of acceleration, dishonor, and all other waivable notices,
and diligence in collecting this Note or enforcing any of the Collateral
Agreements; (ii) agree to any substitution, subordination, exchange or release
of any party primarily or secondarily liable for payment of this Note;
(iii) agree that Payee shall not be required first to institute suit or exhaust
Payee’s remedies against Maker or others liable for payment of this Note or
performance under any Collateral Agreement; and (iv) consent to any extension or
postponement of time of payment of this Note and to any other indulgence with
respect hereto without notice to any of them, Payee’s failure to exercise
Payee’s option to accelerate upon any default shall not constitute a waiver of
the right to exercise it in the event of any subsequent default.

Limitation of Interest: Maker confirms that Maker is not aware of any violation
of applicable usury laws related to this Note or any Collateral Agreement. The
parties intend to conform strictly to the applicable usury laws and, to induce
Payee to make a loan to Maker, Maker agrees that:

All existing or future agreements and transactions between Maker and the Payee
are expressly limited so that under no circumstance shall the amount of
Interest, as defined below, exceed the Maximum Lawful Rate.

If, under any possible construction of this Note or any Collateral Agreement,
Excess Interest, as defined below, would otherwise be payable, any Excess
Interest shall be automatically, as of the date of charging or payment, applied
to a reduction of the principal balance of this Note and not to the payment of
interest, or if the Excess Interest exceeds the unpaid principal balance of this
Note it shall be refunded to Maker, and this Note and/or the Collateral
Agreement shall be automatically reformed to reduce the Interest payable to the
maximum legal rate without the necessity of execution of an amending document.

If Maker discovers that this Note or any of the Collateral Agreements may
violate any applicable usury law, Maker shall notify Payee of the alleged
violation and shall give Payee sixty days to cure the violation. During the
sixty day notice and cure period, Maker shall not prosecute any claim or defense
based upon a violation of applicable usury laws.

To the extent not prohibited by law, all Interest shall be amortized, prorated
and spread, in equal parts, over the full stated term of this Note so that the
actual rate of Interest is uniform through the term of this Note.

 

Page 3 of a 6 Page

$1,000,000.00 Promissory Note



--------------------------------------------------------------------------------

“Excess Interest” shall mean all interest or fees charged, collected, or
received in excess of the Maximum Lawful Rate of interest, including, but not
limited to, those arising due to acceleration of maturity, late fees,
prepayment, or demand for prepayment.

For purposes of this Limitation Of Interest section, and only this section, the
term “Interest” shall be all inclusive and shall mean the amount of interest
contracted for, charged, or received by Payee from Maker, or any third party,
for the use, forbearance, or detention of the principal of this Note.

If any installment becomes overdue for more than five (5) days, at Payee’s
option, five percent (5%) of the overdue installment amount will be charged in
order to defray the expense of handling the delinquent payment.

In the event any portion of this Note is paid prior to the date such amount is
due, whether such payment is made voluntarily or involuntarily (including as a
result of an acceleration under the Collateral Agreements), Maker will pay to
Payee, within (15) days of the Bank’s written demand, a prepayment fee equal to
5.0% of the prepaid amount received during the period commencing on the date
hereof and continuing until the fifth annual anniversary date hereof. All
prepayments shall be applied first to accrued but unpaid interest, and the
balance applied to installments due hereon in inverse order of maturity. Maker
acknowledges and agrees that it is extremely difficult and impracticable to
ascertain the amount of losses that would be incurred by Payee if Maker prepays
this Note as described above. Maker therefore agrees that the foregoing
prepayment fees are a reasonable and bargained for understanding between the
parties.

This Note shall be governed by and construed in accordance with the laws of the
State of Texas.

Facsimile—An (i) electronic transmission or other facsimile of this Note and
(ii) electronically generated signature on this Note shall be deemed an original
for purposes of admission into evidence of this Note and signer’s execution.

THIS NOTE AND THE INSTRUMENTS BEING EXECUTED ALONG WITH IT REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

USA Patriot Act Notification. The following notification is provided to Maker
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

Payee hereby notifies Maker that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Maker, which information includes the name and address of Maker and other
information that will allow Payee to identify Maker in accordance with the Act.

 

Page 4 of a 6 Page

$1,000,000.00 Promissory Note



--------------------------------------------------------------------------------

MAKER:

HealthMont of Missouri, LLC

A Georgia limited liability company

By its Sole Member:

HealthMont, LLC

A Georgia limited liability company

By its Sole Member:

SunLink Health Systems, Inc.

An Ohio corporation

By:                                                                     

Name:                                                         

Title:                                                                  

 

Page 5 of a 6 Page

$1,000,000.00 Promissory Note



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION:

Part of Section 18, Township 47 North, Range 9 West, Callaway County, Missouri,
described as follows: Commencing at an Aluminum State Monument at the Southeast
corner of said Section 18’; thence North 81 degrees 44’ 27” West, 1041.05 feet
to a 1/2 inch iron pin at the Southwest corner of Lot 1, of the Corrected Plat
of Westminster College Subdivision, Recorded in Plat Book 8, Page 12, said point
being the True Point of Beginning; thence North 89 degrees 18’ 24” East along
the North right of way line of South Hospital Drive, 165.00 feet to a 1/2 inch
iron pin at a point of curve; thence continuing along said North right of way
line on a curve to the left having a central angle of 25 degrees 05’ 08”, a
radius of 795.00 feet, an arc distance of 348.07 feet, and a chord bearing and
distance of North 76 degrees 45’ 50” East, 345.30 feet to a point of compound
curve; thence continuing along said right of way line in a Northeasterly to
Northwesterly direction, on a curve to the left having a central angle of 88
degrees 50’ 00”, a radius of 625.00 feet, an arc distance of 969.02 feet, and a
chord bearing and distance of North 19 degrees 48’ 19” East, 874.84 feet to a
point of reverse curve; thence continue on the Westerly right of way line of
said South Hospital Drive in a Northwesterly direction on a curve to the right
having a central angle of 16 degrees 15’ 00”, a radius of 1065.00 feet, an arc
distance of 302.05 feet, and a chord bearing and distance of North 16 degrees
29’ 13” West, 301.04 feet to a concrete monument on the South right of way line
of Missouri State Route “F”, thence South 81 degrees 38’ 16” West along said
right of way line, 135.00 feet to a 1/2 inch iron pin at a point of curve;
thence continue along said right of way line on a curve to the right having a
central angle of 17 degrees 07’ 09”, a radius of 1562.69 feet, an arc distance
of 466.91 feet, and a chord bearing and distance of North 81 degrees 18’ 24”
West, 465.17 feet to a 1/2 inch iron pin; thence leaving said right of way line
South 20 degrees 28’ 53” West, 152.75 feet to a 1/2 inch iron pin; thence North
89 degrees 58’ 07” West, 57.31 feet to a 1/2 inch iron pin at the Northwest
corner of said Lot 1; thence South 0 degrees 15’ 35” West, along the West line
of said Lot 1, 1076.28 feet to the True Point of Beginning,

EXCEPT THEREFROM a tract of land being a part of Lot 1 of the corrected plat of
Westminster College Subdivision #1, a subdivision filed for public record in
Plat Book 8, Page 12, of Callaway County Land Records, located in Section 18,
Township 47 North, Range 9 West, Callaway County, Missouri, described as
follows:

Commencing at a point on the northern right of way line of South Hospital Drive,
50 feet wide, said point being on the South boundary line of said Lot 1, said
point bears North 89 degrees 18 minutes 24 seconds East, 39.17 feet from the
Southwest corner of said Lot 1; thence leaving said right of way line along the
projection of the southeast wall of the existing Hospital North 49 degrees 45
minutes 02 seconds east, 582.58 feet to the corner of the existing wall; thence
South 12 degrees 32 minutes 32 seconds East, 32.76 feet to the True Point of
Beginning; thence South 40 degrees 14 minutes 58 seconds East, 32.87 feet to a
point; thence South 49 degrees 45 minutes 02 seconds West, 39.33 feet to a
point; thence North 40 degrees 14 minutes 58 seconds West, 32.87 feet to a
point; thence North 49 degrees 45 minutes 02 seconds East, 39.33 feet to the
True Point of Beginning.

 

Page 6 of a 6 Page

$1,000,000.00 Promissory Note